Case 1:16-cr-00166-JAW Document 104 Filed 05/08/20 Page 1 of 8               PageID #: 375



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

JOSHUA HARRISON,                           )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )      1:16-cr-00166-JAW
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
              Respondent                   )


            RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

       Petitioner moves pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

sentence. (Motion, ECF No. 91.) Following a guilty plea, Petitioner was convicted of

possessing child pornography; the Court sentenced Petitioner to 120 months in prison.

(Judgment, ECF No. 76.) The First Circuit affirmed. United States v. Harrison, 899 F.3d

49 (1st Cir. 2018).

       Petitioner claims (1) he received ineffective assistance of counsel at sentencing, (2)

he was deprived of his right to speak at sentencing, and (3) his sentence was excessive.

(Motion at 4–8; Letters; ECF Nos. 93, 93-1.) The Government argues that Petitioner’s

claims lack merit and requests dismissal of the motion. (Response, ECF No. 100.)

       Following a review of the record and after consideration of Petitioner’s motion and

the Government’s request for dismissal, I recommend the Court grant the Government’s

request and dismiss Petitioner’s motion.
Case 1:16-cr-00166-JAW Document 104 Filed 05/08/20 Page 2 of 8                PageID #: 376



                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Petitioner was arrested in October 2016 and charged with knowingly possessing

child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B) and § 2256(8)(A).

(Complaint, ECF No. 3; Initial Appearance, ECF No. 9; Waiver of Indictment, ECF No.

26; Information, ECF No. 27.) The Government alleged that Petitioner’s laptop and a tablet

device were found to contain images of child pornography, which images Petitioner

admitted receiving via email and a messaging application. (Prosecution Version, ECF No.

30.) In December 2016, Petitioner pled guilty. (Guilty Plea, ECF No. 31.)

       Petitioner’s guidelines sentencing range was 135 to 168 months imprisonment,

which was reduced to the statutory maximum of 120 months. United States v. Harrison,

899 F.3d 49, 50 (1st Cir. 2018). In December 2016, the Court sentenced Petitioner to 120

months imprisonment and a lifetime of supervised release. (Judgment, ECF No. 76.)

Petitioner challenged on appeal the lifetime of supervised release and the substantive

reasonableness of the ten-year term of imprisonment. United States v. Harrison, 899 F.3d

at 50. In August 2018, the First Circuit upheld the sentence. Id. at 53–54.

                                       DISCUSSION

A.     Legal Standards

       A person may move to vacate his or her sentence on one of four different grounds:

(1) “that the sentence was imposed in violation of the Constitution or laws of the United

States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

sentence was in excess of the maximum authorized by law”; or (4) that the sentence




                                             2
Case 1:16-cr-00166-JAW Document 104 Filed 05/08/20 Page 3 of 8                PageID #: 377



“is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

37 F.3d 769, 772 (1st Cir. 1994).

       “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,

429 U.S. 97, 106 (1976)). The burden is on the section 2255 petitioner to establish by a

preponderance of the evidence that he or she is entitled to section 2255 relief. David v.

United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952,

954 (1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge

who presided at the petitioner’s trial, the judge is at liberty to employ the knowledge

gleaned during previous proceedings and make findings based thereon without convening

an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

       A collateral challenge is not a substitute for an appeal. United States v. Frady,

456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

“[A] defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes

a procedural default that bars collateral review, unless the defendant can demonstrate cause

for the failure and prejudice or actual innocence.” Berthoff, 308 F.3d at 127-28. Procedural

default is an affirmative defense. Sotirion v. United States, 617 F.3d 27, 32 (1st Cir. 2010).

The First Circuit has recognized that “federal courts have the authority to consider

procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d 676, 683 (1st Cir. 2013)

(citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997)); see also Daniels v. United

States, 532 U.S. 374, 382-83 (2001) (recognizing that “procedural default rules developed

in the habeas corpus context apply in § 2255 cases”) (citing Frady, 456 U.S. at 167-68).

                                              3
Case 1:16-cr-00166-JAW Document 104 Filed 05/08/20 Page 4 of 8                  PageID #: 378



       An allegation of ineffective assistance of counsel can excuse a procedural default if

the petitioner demonstrates that counsel’s representation “fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

must also demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

need not address both prongs of the Strickland test because a failure to meet either prong

will undermine the claim. Id. at 697. If a petitioner’s “claims fail on the merits, his related

claims that counsel rendered ineffective assistance in failing to press the claims at trial or

on appeal must also fail.” Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per

curiam).

       Under the law of the case doctrine, “issues disposed of in a prior appeal will not be

reviewed again by way of a 28 U.S.C. § 2255 motion.” Singleton v. United States, 26 F.3d

233, 240 (1st Cir. 1994) (internal modifications and quotation marks omitted); see also

Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996) (holding that

a petitioner “is not entitled on collateral review to relitigate issues raised on direct appeal,

absent an intervening change in the law”); White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004) (collecting cases and explaining limited exceptions).

       “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

                                               4
Case 1:16-cr-00166-JAW Document 104 Filed 05/08/20 Page 5 of 8                  PageID #: 379



its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

(1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

omitted)).

       Summary dismissal of a motion is permitted when the allegations are “‘vague,

conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

expressly belie [the] claim.’” David, 134 F.3d at 478 (quoting Machibroda v. United States,

368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to supply the court

with salient details of the claim prior to permitting discovery or a hearing. Id. (holding that

“the district court did not abuse its discretion in refusing to license a fishing expedition”).

B.     Ineffective Assistance of Counsel

       Petitioner alleges that his attorney was ineffective because his attorney was not

sufficiently experienced to handle Petitioner’s case. Petitioner has not explained, however,

why counsel’s level of experience was insufficient in this case or how it led to deficient

performance. See also, United States v. Cronic, 466 U.S. 648, 665 (1984) (“Every

experienced criminal defense attorney once tried his first criminal case. . . . The character

of a particular lawyer’s experience may shed light in an evaluation of his actual

performance, but it does not justify a presumption of ineffectiveness . . .”); LaGrand v.

Stewart, 133 F.3d 1253, 1275 (9th Cir. 1998) (“In considering a claim of ineffective

assistance of counsel, it is not the experience of the attorney that is evaluated, but rather,

his performance”); United States v. Silvia, No. CR 14-10082-GAO, 2018 WL 10704411,

at *3 (D. Mass. Apr. 23, 2018) (“The relevant question is not prior experience but actual

                                               5
Case 1:16-cr-00166-JAW Document 104 Filed 05/08/20 Page 6 of 8                            PageID #: 380



performance measured against the Strickland standard”). Petitioner’s challenge based on

his counsel’s level of experience fails.

        Petitioner also contends that he was “pressured” by a court officer to conclude the

matter despite his concerns about his attorney. (Motion at 4, 6.) Petitioner’s contention

that he was deprived of his right to counsel and pressured to proceed with the sentencing

is not supported by the record. To the contrary, at sentencing, the Court thoroughly

discussed with Petitioner his right to counsel and the interaction with the court officer. (See

Sentencing Transcript at 4–15, ECF No. 82).                      Petitioner was afforded multiple

opportunities for new counsel and to continue the sentencing, but he expressed a desire to

proceed. In addition, when the Court inquired about Petitioner’s interaction with the court

officer, Petitioner did not express any concerns and did not assert that he was pressured in

any way by the court officer. (Id.) In short, the record does not support Petitioners’ claims.1

C.      Right to Speak at Sentencing

        Petitioner contends he was only allowed to read his responsibility letter and was not

allowed to speak on other topics at sentencing. Before imposing a sentence, a district court

must provide the Government, victims, and defense counsel an opportunity to speak, and

the court must “address the defendant personally in order to permit the defendant to speak

or present any information to mitigate the sentence.” Fed. R. Crim. P. 32(i)(4). “This is

not merely a technical rule, but reflects our long tradition of giving all defendants the right




1
 Petitioner also claims that he was unable to communicate effectively with his attorney, but Petitioner does
not provide any evidence to support the assertion nor demonstrate that he was prejudiced by the alleged
communication difficulties.

                                                     6
Case 1:16-cr-00166-JAW Document 104 Filed 05/08/20 Page 7 of 8                PageID #: 381



to directly address the court and plead for mercy.” United States v. Burgos-Andujar, 275

F.3d 23, 28 (1st Cir. 2001).

       The record reveals that the Court addressed Petitioner directly:

       Mr. Harrison, as a defendant before the court for determination and
       imposition of sentence, you have a constitutional right to address the court at
       this time. Do you have anything you wish to say to me, sir?

(Sentencing Transcript at 47.) Petitioner then addressed the Court and expressed a desire

to be a different type of person and to stop doing shameful things and hurting people. (Id.)

Petitioner then read a letter expressing sympathy for others, accepting responsibility, and

expressing a desire to receive treatment. (Id. at 47–51.) The record thus establishes that

Petitioner was given the opportunity to address the Court before the Court imposed the

sentence.

       Petitioner claims his attorney discouraged him from making additional statements

in order to avoid being perceived as refusing to accept responsibility, which his attorney

said could have negatively impacted his sentence. Strategic legal advice, however, even

when it involves strongly urging a defendant to take one course over another, does not

represent coercion or an involuntary choice. See United States v. Marrero-Rivera, 124

F.3d 342, 349 (1st Cir. 1997). The record plainly establishes that Petitioner was not

deprived of his right to speak at sentencing.

D.     Excessive Sentence

       Petitioner challenges the propriety of the 120-month period of imprisonment and a

lifetime of supervised release. Because the First Circuit on direct appeal considered the

same issues and rejected Petitioner’s arguments, upholding the sentence as substantively

                                                7
Case 1:16-cr-00166-JAW Document 104 Filed 05/08/20 Page 8 of 8                 PageID #: 382



reasonable, Petitioner is not permitted to raise those issues again on collateral appeal. See

Singleton v. United States, 26 F.3d 233, 240 (1st Cir. 1994); Elwell v. United States, 95

F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996).

                                        CONCLUSION

       Based on the foregoing analysis, an evidentiary hearing is not warranted under Rule

8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the Court

deny Petitioner’s motion for habeas relief under 28 U.S.C. § 2255. I further recommend

that the Court deny a certificate of appealability pursuant to Rule 11 of the Rules Governing

Section 2255 Cases because there is no substantial showing of the denial of a constitutional

right within the meaning of 28 U.S.C. § 2253(c)(2).

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                                   /s/ John C. Nivison
                                                   U.S. Magistrate Judge

       Dated this 8th day of May, 2020.




                                              8
